10

11

12

14

15

16

17

18

19

20

21

ae

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DARREN HEYMAN, Case No.: 2:15-cv-01228-APG-DJA
Plaintiff Order Denying Plaintiff’s Emergency
Motions to Certify Orders and to Stay
V. Proceedings

STATE OF NEVADA EX REL. BOARD OF
REGENTS OF THE NEVADA SYSTEM OF [ECF Nos. 475, 476]
HIGHER EDUCATION ON BEHALF OF
UNIVERSITY OF NEVADA, LAS VEGAS,
et al.,

Defendants

 

Plaintiff Darren Heyman has filed two emergency motions. ECF Nos. 475, 476. He
wants me to certify some of my prior orders so he can file an interlocutory appeal with the 9th
Circuit. In the alternative, he wants me to stay this case so he can seek a writ of mandamus from
the 9th Circuit. Mr. Heyman does not offer convincing arguments or facts to justify granting his
requested relief.

I THEREFORE ORDER that Heyman’s motion to certify orders [ECF No. 475] and his
motion to stay these proceedings [ECF No. 476] are DENIED.

DATED this 20th day of February, 2020.

J.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
